DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/11/2022 has been entered.  Claims 1-10, 12, 14 have been amended and Claims 11 and 13 have been cancelled.  Claims 1-10, 12, 14, 27 are currently pending in the application.  The amendment overcomes each objection, interpretation under 35 U.S.C. 112(f), and rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action of 3/10/2022.

Response to Arguments
Applicant’s arguments regarding the compliance of the Information Disclosure Statements filed 11/21/2019 and 8/20/2021 have been fully considered and are persuasive.  An updated copy of each IDS is attached.  Additionally, the IDS documents filed 3/10/2022, 7/1/2022, 7/11/2022 are fully considered and attached.
Applicant’s arguments, see pages 4-6, filed 7/11/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding the predetermined action by a user to the detected abnormal region or a periphery of the abnormal region, US 20180249900 A1 by Imaizumi et al. (hereinafter “Imaizumi”) discloses detecting a predetermined feature value concerning the observation image G1 in the feature-value calculating section 34a when a control signal from control section 32 provides a driving signal to change the light emission from LED 23.  The feature-value calculating section 34a is a circuit which detects a lesion candidate region L in the observation image G1.
Thus, Imaizumi discloses detecting an image feature of the observation image G1 in response to a change in the light driving signal, which is considered to be the predetermined action.
Imaizumi does not disclose the predetermined action being performed by a user.  However, US 20120253158 A1 by Yamaguchi et al. (hereinafter “Yamaguchi”) discloses a blood information measuring apparatus 2 which operates in a normal mode during which white light is emitted and a special mode during which narrowband light is emitted.  A mode switch 19 is disposed on the handling section 14 of endoscope 10 and allows the user to select the imaging mode, therefore varying the wavelength of the imaging light emitted from the endoscope from the normal wavelength band to the special wavelength band, or vice versa.  
Arguments regarding the applicability of US 20080161645 A1 by Goldwasser et al. (hereinafter “Goldwasser”) to the limitations provided in amended Claim 1 are considered moot given the new grounds of rejection.  Please see the rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the storage unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 12, 14, 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180249900 A1 by Imaizumi et al. (hereinafter “Imaizumi”) in view of US 20120253158 A1 by Yamaguchi et al. (hereinafter “Yamaguchi”).
Regarding Claim 1, Imaizumi discloses an information processing apparatus comprising: a memory storing instructions; and at least one hardware processor configured to execute the instructions to implement (detection by video processor 31 including CPU control; [0027-28, 113]; Fig. 1): a detection unit that detects an abnormal region in an inside of a body from a video including a plurality of video frames in which the inside of the body is imaged, by performing an image analysis of the video frames (detecting section 34 detects lesion candidate region L from observation images G1; [0030-33]; Fig. 2); a display control unit (display section 41) that displays a first video frame from which the abnormal region is detected among the plurality of video frames in a first region of a display device (image G4 on display G; [0041-42]), and displays in a second region of the display device the video including a second video frame, of the video frames, generated after the first video frame (movie G1 comprising observation frames G1 on display G; [0030, 66]; Fig. 6); and 
a second detection unit that detects a predetermined action to the detected abnormal region or a periphery of the abnormal region (feature-value calculating section 34a determines a predetermined feature of observation image G1 captured by the endoscope based on a change in light emission by an LED 23) by an input operation performed from an endoscope system or performing the image analysis of the video frames (calculation performed by the feature-value calculating section 34a; [0029-34]; Figs. 1-2), wherein, when the predetermined action to the detected abnormal region or the periphery of the abnormal region is detected, the display control unit displays a predetermined display (observation image G1 is sequentially output for display) in the video frame that includes the detected abnormal region and is displayed in the first region, or in a periphery of the first video frame (lesion candidate region L in observation image G1; [0030-32]; Figs. 6-7).
Imaizumi does not disclose the predetermined action being performed by a user and detected by receiving a notification, wherein the predetermined action by the user is an action of changing a color or intensity of light irradiated to the detected abnormal region or the periphery of the abnormal region, an action of performing dye spraying or coloring in the detected abnormal region or the periphery of the abnormal region, an action of administering water or a medicine to the detected abnormal region or the periphery of the abnormal region, or an action of collecting a tissue of the detected abnormal region or the periphery of the abnormal region.  
However, Yamaguchi discloses a blood information measuring apparatus 2 which operates in a normal mode and a special mode.  In the normal mode, white light is emitted to a cancerous tissue from the endoscope, while in the special mode, narrowband light is emitted at a wavelength according to a layer of the tissue being imaged.  A mode switch 19 is disposed on the handling section 14 of endoscope 10 and allows the user to select the imaging mode.  An operation signal generated by the mode switch 19 is received by CPU 45, which controls a processor 11 of the endoscope 10.  Thus, the switching operation by the user causes a change in the wavelength emitted from the endoscope ([0048, 54-55]; Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Imaizumi with the user action disclosed by Yamaguchi with the benefit of obtaining image information under illumination of a broad wavelength band and a special wavelength band (Yamaguchi [0022]).
Regarding Claim 2, Imaizumi as modified by Yamaguchi discloses the information processing apparatus according to claim 1.  Imaizumi further discloses wherein the display control unit displays a first display indicating a position of the abnormal region in the first video frame displayed on the display device (marker region G2a around lesion candidate region L; [0069-72]; Fig. 6).
Regarding Claim 3, Imaizumi as modified by Yamaguchi discloses the information processing apparatus according to claim 2.  Imaizumi further discloses wherein the display control unit displays a plurality of first video frames, including the first video frame and of the video frames, in the first region (observation images G1 sequentially displayed in display section 41; [0041, 66]; Figs. 6-7).
Regarding Claim 5, Imaizumi as modified by Yamaguchi discloses the information processing apparatus according to claim 1.  Imaizumi further discloses wherein the at least one hardware processor is further configured to execute the instructions to implement: a deciding unit that decides whether abnormal regions detected from a plurality of first video frames, including the first video frame and of the video frames, are the same (continuous-detection determining section 35 determines if a first and second candidate lesion region from respective observation images are the same; [0040]; Fig. 2), wherein the display control unit displays in the first region at least one of the first video frames from among the plurality of first video frames when the abnormal regions detected from the plurality of first video frames are decided to be the same (display section 41 displays lesion candidate region L for the image G4 on display G; [0040-42]; Fig. 6). 
Regarding Claim 7, Imaizumi as modified by Yamaguchi discloses the information processing apparatus according to claim 1.  Imaizumi further discloses wherein the detection unit records the first video frame in the storage unit (lesion candidate region L output from detecting section 34 and stored in memory 36d).
Regarding Claim 12, Imaizumi as modified by Yamaguchi discloses the information processing apparatus according to claim 1.  Imaizumi further discloses wherein the at least one hardware processor is further configured to execute the instructions to implement: a second detection unit that detects a predetermined action to the detected abnormal region or a periphery of the abnormal region (feature-value calculating section 34a determines a predetermined feature of observation image G1 captured by the endoscope based on a change in light emission by an LED 23; [0029-34]; Figs. 1-2), wherein the display control unit does not display the first video frame (image data is output and only an observation image G1 is displayed; [0030]; Figs. 3-4) including the detected abnormal region in the first region when the predetermined action is detected (lesion candidate region L detected for each image; [0037-38]; Fig. 7). 
Imaizumi does not disclose the predetermined action being performed by a user.  However, Yamaguchi discloses a blood information measuring apparatus 2 which operates in a normal mode and a special mode.  In the normal mode, white light is emitted to a cancerous tissue from the endoscope, while in the special mode, narrowband light is emitted at a wavelength according to a layer of the tissue being imaged.  A mode switch 19 is disposed on the handling section 14 of endoscope 10 and allows the user to select the imaging mode.  An operation signal generated by the mode switch 19 is received by CPU 45, which controls a processor 11 of the endoscope 10.  Thus, the switching operation by the user causes a change in the wavelength emitted from the endoscope ([0048, 54-55]; Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Imaizumi with the user action disclosed by Yamaguchi with the benefit of obtaining image information under illumination of a broad wavelength band and a special wavelength band (Yamaguchi [0022]).
Regarding Claim 14, Imaizumi discloses a control method executed by a computer (detection by video processor 31 including CPU control; [0027-28, 113]; Fig. 1), the method comprising: detecting an abnormal region in an inside of a body from a video including a plurality of video frames in which the inside of the body is imaged, by performing an image analysis of the video frames (detecting section 34 detects lesion candidate region L from observation images G1; [0030-33]; Fig. 2); displaying a first video frame from which the abnormal region is detected among the plurality of video frames in a first region of a display device (image G4 on display G; [0041-42]), and displaying in a second region of the display device the video including a second video frame, of the video frames, generated after the first video frame in a second region of the display device (movie G1 comprising observation frames G1 on display G; [0030, 66]; Fig. 6); 
detecting a predetermined action to the detected abnormal region or a periphery of the abnormal region (feature-value calculating section 34a determines a predetermined feature of observation image G1 captured by the endoscope based on a change in light emission by an LED 23), by an input operation performed from an endoscope system, or performing the image analysis of the video frames (calculation performed by the feature-value calculating section 34a; [0029-34]; Figs. 1-2); and displaying, when the predetermined action to the detected abnormal region or the periphery of the abnormal region is detected, displays a predetermined display (observation image G1 is sequentially output for display) in the video frame that includes the detected abnormal region and is displayed in the first region, or in a periphery of the first video frame (lesion candidate region L in observation image G1; [0030-32]; Figs. 6-7).
Imaizumi does not disclose the predetermined action being performed by a user and detected by receiving a notification, wherein the predetermined action by the user is an action of changing a color or intensity of light irradiated to the detected abnormal region or the periphery of the abnormal region, an action of performing dye spraying or coloring in the detected abnormal region or the periphery of the abnormal region, an action of administering water or a medicine to the detected abnormal region or the periphery of the abnormal region, or an action of collecting a tissue of the detected abnormal region or the periphery of the abnormal region.  
However, Yamaguchi discloses a blood information measuring apparatus 2 which operates in a normal mode and a special mode.  In the normal mode, white light is emitted to a cancerous tissue from the endoscope, while in the special mode, narrowband light is emitted at a wavelength according to a layer of the tissue being imaged.  A mode switch 19 is disposed on the handling section 14 of endoscope 10 and allows the user to select the imaging mode.  An operation signal generated by the mode switch 19 is received by CPU 45, which controls a processor 11 of the endoscope 10.  Thus, the switching operation by the user causes a change in the wavelength emitted from the endoscope ([0048, 54-55]; Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Imaizumi with the user action disclosed by Yamaguchi with the benefit of obtaining image information under illumination of a broad wavelength band and a special wavelength band (Yamaguchi [0022]).
Regarding Claim 27, Imaizumi further discloses a non-transitory computer-readable storage medium storing a program causing a computer to execute each step of the control method according to claim 14 (processing programs realized by a CPU; [0113]).

Claims 4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi in view of Yamaguchi as applied to claims 3, 7 above, and further in view of US 20080009669 A1 by Ozawa et al. (hereinafter “Ozawa”).
Regarding Claim 4, Imaizumi as modified by Yamaguchi discloses the information processing apparatus according to claim 3.  Imaizumi further discloses wherein the at least one hardware processor is further configured to execute the instructions to implement: a deciding unit that decides whether abnormal regions detected from the plurality of first video frames represent a same abnormality (continuous-detection determining section 35 determines if a first and second candidate lesion region are the same; [0040]; Fig. 2), wherein the display control unit performs: displaying a same first display for the abnormal regions when the abnormal regions detected from the plurality of first video frames are decided to be the same (display section 41 displays lesion candidate region L for the image G; [0040-41]), and displaying a different first display for the abnormal regions when the abnormal regions detected from the plurality of first video frames are decided to be different from each other (if lesion candidate region L cannot be determined, an image is output without emphasis or notification processing; [0056]; Fig. 4).
Imaizumi does not disclose wherein the display control unit displays a plurality different first displays.  However, Ozawa discloses monitor 4 which displays a still image 99 in a main display area 100 and thumbnail images in a thumbnail display area 101.  The thumbnail images can be taken at times one, two, and three seconds before the current image ([0074-77]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Imaizumi to display a plurality of frames as disclosed by Ozawa with the benefit of allowing easier recognition of the abnormal are constituted by the thumbnail images (Ozawa [0077]).
Regarding Claim 8, Imaizumi as modified by Yamaguchi discloses the information processing apparatus according to claim 7.  Imaizumi does not disclose a specification reception unit or recording a video frame in a discriminable manner in the storage unit.  However, Ozawa discloses an image processing device which detects an abnormal area in an area imaged by an endoscope.  When the abnormal area is detected, abnormality determination circuit 51 outputs a signal to save captured images to temporary memory 53.  Abnormal position display circuit 52 controls the display of image data stored in the temporary memory 53 as well as a superimposed marked the abnormal region ([0069]).  The still image data is stored in the temporary memory 53 such that a plurality of thumbnail frames taken before a normal image can be displayed in time order in the thumbnail display area 101 on monitor 4 ([0074-77]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display disclosed by Imaizumi to display a plurality of frames as disclosed by Ozawa with the benefit of allowing easier recognition of the abnormal are constituted by the thumbnail images (Ozawa [0077]).
Regarding Claim 9, Imaizumi as modified by Yamaguchi and Ozawa discloses the information processing apparatus according to claim 8.  Imaizumi further discloses wherein the at least one hardware processor is further configured to execute the instructions to implement: a deciding unit that decides whether abnormal regions detected from a plurality of first video frames, including the first video frame and of the video frames, are the same (continuous-detection determining section 35 determines if a first and second candidate lesion region are the same; [0040]; Fig. 2), wherein, when the third video frame is specified from among the plurality of first video frames from which the abnormal regions are detected, which are decided to be the same (lesion candidate region L detected for each image; [0037-38]; Fig. 7), the display control unit displays the predetermined display in a first video frame displayed in the first region or in a periphery of the first video frame (observation image G1 is sequentially output for display; [0030]; Figs. 6-7).
Regarding Claim 10, Imaizumi as modified by Yamaguchi and Ozawa discloses the information processing apparatus according to claim 8.  Imaizumi further discloses wherein the at least one hardware processor is further configured to execute the instructions to implement: a deciding unit that decides whether the abnormal regions detected from a plurality of first video frames, including the first video frame and of the video frames, are the same (continuous-detection determining section 35 determines if a first and second candidate lesion region are the same; [0040]; Fig. 2), wherein the display control unit does not display the first video frame in the first region when the third video frame is specified from among the plurality of first video frames from which the abnormal regions are detected (image data is output and only an observation image G1 is displayed; [0030]; Figs. 3-4), which are decided to be the same (lesion candidate region L detected for each image; [0037-38]; Fig. 7).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi in view of Yamaguchi as applied to claim 5 above, and further in view of US 20160148053 A1 by Matsuzaki (hereinafter “Matsuzaki”).
Regarding Claim 6, Imaizumi as modified by Yamaguchi discloses the information processing apparatus according to claim 5.  Imaizumi does not disclose wherein the display control unit displays, among the plurality of first video frames from which the same abnormal region are detected, the first video frame as having the highest likelihood of that the abnormal region represents an abnormality, the first video frame as having the shortest distance between the abnormal region and the center position of the video frame, the first video frame as having the highest contrast in the entire image region, or the first video frame as having the highest contrast in the abnormal region in the first region.  
However, Matsuzaki discloses an image processing device for identifying and displaying feature areas within a captured image.  A representative image may be selected for display based on size, position, color, texture, or detection reliability characteristics.  Specifically, an image found to have a high reliability in the detection process can be considered to have a high likelihood of representing an abnormality in the image ([0140]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor disclosed by Imaizumi with the display selection disclosed by Matsuzaki with the benefit of improving image selection and reducing the number of images required to perform the detection process (Matsuzaki [0155]).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200126223 A1
US 20200065970 A1
US 20150078615 A1
US 20080161645 A1
WO 2017073337 A1

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795